Citation Nr: 0815609	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-11 407 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation higher than 50 percent for 
service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim of 
entitlement to a disability rating higher than 30 percent for 
his anxiety disorder.

In a September 2005 rating decision, the RO increased the 
disability rating assigned for the veteran's anxiety disorder 
from 30 percent to 50 percent effective April 22, 2005, which 
is the date that the veteran's claim for an increased rating 
was received by VA.  


FINDINGS OF FACT

1.  The veteran has been sufficiently notified or is 
otherwise reasonably aware of the evidence necessary to 
substantiate his increased rating claim and all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained. 

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected anxiety disorder more closely approximates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, and family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation, 
obsessional rituals that interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  






CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent for the 
veteran's service-connected anxiety disorder have not been 
met or approximated for the entire appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in May 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased evaluation, thoroughly described 
the types of evidence that the veteran should submit in 
support of his claim, and specifically asked the veteran to 
provide any information and evidence in his possession that 
pertained to his claim.  The RO also advised the veteran of 
the evidence VA had received, the evidence VA was responsible 
for obtaining, and the evidence VA would make reasonable 
efforts to obtain in support of the veteran's claim.  The 
veteran was sent follow-up notice in March 2006, wherein the 
RO further explained the evidence that VA considers in 
assigning disability ratings and effective dates.    

While the Board notes that the RO did not address the element 
of effective date in May 2005 VCAA letter and the veteran was 
not advised of that element prior to the July 2005 denial of 
his claim, such error did not harm the veteran as the RO sent 
correspondence to the veteran in March 2006 advising him of 
how VA assigns effective dates, as noted above, and the claim 
was readjudicated in December 2006.  Thus, the notice defect 
has been remedied. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present case, the Board notes that first, third, and 
fourth notice elements were satisfied by virtue of May 2005 
and March 2006 correspondence.  Cumulatively, the letters 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of his claimed disability and the 
effect that worsening has on the veteran's employment and, 
generally, his daily life and included examples of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  In that regard, the Board 
particularly notes that the RO specifically advised the 
veteran in the March 2006 letter that VA considered evidence 
of the impact of his claimed disability and its symptoms on 
his employment in determining the disability rating and 
specifically asked the veteran to provide evidence such as 
statements from employers as to job performance, lost time, 
or other information regarding how his claimed disability 
affects his ability to work.  In addition, the RO asked the 
veteran in the May 2005 letter to submit statements from 
other individuals who are able to describe from their 
knowledge and personal observations in what manner the 
veteran's disability had become worse and to submit his own 
statement describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by the disability.  The RO later asked the 
veteran to submit statements discussing his disability 
symptoms from people who have witnessed how they affect him 
in the March 2006 letter.  Such information and evidence 
would elicit the type of information and evidence necessary 
to ascertain the effect of the veteran's claimed disability 
on his employment and daily life.

The Board additionally notes that the third notice element 
was satisfied by virtue of the March 2006 notice letter.  
Indeed, the RO explained that VA will assign a rating from 0 
to 100 percent depending on the disability involved using a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO 
explained that VA considers the nature and symptoms of the 
condition, the severity and duration of its symptoms, and the 
impact of the condition and symptoms on employment in 
determining the disability rating.   

Any defect with respect to the timing of notice of the 
foregoing elements has been cured as issuance of proper 
notice was followed by readjudication of the claim in 
December 2006.   

The Board notes that it is uncertain whether notice of the 
second element is necessary in this case.  While the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that may not be satisfied by the veteran simply 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life, the schedular criteria does not 
contemplate a specific measurement or test result.  Rather, 
the schedular criteria for rating mental disorders 
contemplates the veteran's overall mental disability picture 
demonstrated and its impact on social and occupational 
functioning manifested by certain symptomatology.  To the 
extent that notice of the second element may be applicable, 
however, the veteran has demonstrated actual knowledge of the 
criteria necessary to establish an increased disability 
rating for his service-connected anxiety disability.  Indeed, 
the veteran specifically wrote in the April 2006 VA Form 9 
that he had "reviewed the General Rating Formula" to 
determine whether he should continue with his appeal for an 
increased rating.  In addition, the veteran resubmitted the 
December 2006 Supplemental Statement of the Case (SSOC) to VA 
along with correspondence that same month and specifically 
commented on the symptomatology associated with a 70 percent 
disability rating that he believed that he demonstrated.  He 
also underlined certain relevant symptomatology on the 
resubmitted copy of the December 2006 SSOC.  Thus, it is 
clear that the veteran is aware of what the evidence must 
show to establish entitlement to a higher disability rating.      

Moreover, the Board observes that the RO provided the veteran 
with a copy of the July 2005 and September 2005 rating 
decisions, the September 2005 Statement of the Case (SOC), 
and the December 2006 SSOC, which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records from January 2004 to December 
2006 and afforded the veteran with a VA mental disorders 
examination in June 2005.  

The Board notes that the veteran indicated in his August 2005 
notice of disagreement that the information provided to the 
June 2005 VA mental disorders examiner was not accurate.  
However, the Board does not find that another mental 
disorders examination is necessary in this case.  The veteran 
wrote in the April 2006 VA Form 9 that he was receiving 
treatment from VA for his psychiatric disability and advised 
that those treatment records would have updated evaluations 
of his condition; VA treatment records from September 2005 to 
December 2006 were obtained.  The Board additionally notes 
that the veteran indicated in his April 2006 VA Form 9 that 
his psychiatric condition had worsened since the last VA 
examination, however, the Board notes that VA treatment 
records during that period contradict the veteran's 
assertion.  For example, a VA treatment record dated April 
12, 2006, which was dated approximately two weeks after the 
VA Form 9, noted that the veteran reported that he believed 
that he had made progress in coping with his psychiatric 
symptoms to include sleep disturbance and the examiner 
assessed that the veteran was making moderate progress 
managing stress in his life.  The Board further notes that 
the veteran submitted a similar statement in March 2007 
wherein he wrote that his "condition [was] deteriorating."  
However, he also wrote that he believed that it was due to 
aging, not due to his psychiatric disability, and 
specifically noted that his psychiatric disability had not 
changed or improved.  For the foregoing reasons, no further 
examination of the veteran is needed.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  


III.	Analysis

The veteran's service-connected anxiety disorder is presently 
assigned a 50 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  A 50 percent rating is 
prescribed when there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2007).  

In order for the veteran to receive the next higher rating of 
70 percent for his service-connected anxiety disorder, the 
evidence of record must show that his psychiatric disability 
more closely approximates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).  

The Board notes that the evidence of record reveals that the 
veteran demonstrates some difficulty in adapting to stressful 
circumstances (e.g., he experienced anxiety prior to his 
wife's surgery, history of alcohol abuse) due to his 
psychiatric disability.  Additionally, the evidence indicates 
that the veteran demonstrates obsessional rituals which 
interfere with routine activities (i.e., hypervigilance) as a 
result of his anxiety disorder.  

Nevertheless, the overall disability picture as shown by the 
evidence does not show that the veteran's service-connected 
anxiety disorder more closely approximates the schedular 
criteria for a 70 percent disability rating.  The evidence 
does not show that the veteran experiences suicidal ideation 
as a symptom of his psychiatric disability.  Rather, the 
veteran has consistently denied any suicidal or homicidal 
ideation associated with his psychiatric disability during 
the time relevant to the current appeal period.  The medical 
evidence also shows no evidence of spatial disorientation.  
Indeed, the June 2005 VA mental disorders examiner wrote that 
the veteran was "oriented times three" and relevant VA 
treatment records show that the veteran's mental health 
examiners have consistently described him as "alert and 
oriented" at counseling sessions.  There is additionally no 
evidence of neglect of personal appearance and hygiene.  It 
is particularly noted that the June 2005 mental disorders 
examiner wrote that the veteran was dressed neatly and 
casually and was very well-groomed with appropriate hygiene 
at the examination.  The veteran has not asserted and other 
relevant evidence does not suggest any problems with 
appearance or hygiene related to his anxiety disability.  

In addition, the evidence does not show that the veteran 
demonstrates speech that is intermittently illogical, 
obscure, or irrelevant as a result of his psychiatric 
disorder.   Although the veteran wrote in his December 2006 
statement that his speech is irrelevant at times, the 
objective medical evidence does not support his assertion as 
mental health examiners have never suggested that the 
veteran's speech was irrelevant.  In fact, the veteran's 
mental health examiners have consistently indicated the 
veteran objectively demonstrates essentially normal speech.  
The evidence also does not show that the veteran experiences 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
While the VA treatment records show that the veteran was 
visibly anxious or depressed at times during counseling 
sessions conducted during the course of this appeal, there is 
no indication that such feelings are "near-continuous" or 
affect the veteran's ability to function independently, 
appropriately, and effectively.  The evidence additionally 
does not show that the veteran exhibits impaired impulse 
control such as unprovoked irritability with periods of 
violence due to his anxiety disorder.  Although the veteran 
has reported that his wife has often described him as 
irritable, the veteran does not contend and the evidence does 
not show that such irritability has resulted in impaired 
impulse control or violent behavior.   

Furthermore, the evidence does not show that the veteran has 
an ability to establish and maintain effective relationships 
due to his anxiety disorder.  Although the evidence shows 
that the veteran has had difficulty establishing and 
maintaining effective relationships, there is no evidence 
that the veteran demonstrates an outright inability to 
establish and maintain effective relationships.  While the 
Board observes that relevant VA treatment records show that 
the veteran has reported difficulties in his relationship 
with one of his sons and he has also submitted written 
statements during the course of this appeal pertaining to 
disagreements with his wife at times, the June 2005 VA mental 
disorders examination report reveals that the veteran has 
been married to his wife since 1947 and that he reported 
having a "very positive relationship with his wife and 
children" at that time.  Relevant VA treatment records also 
show that the veteran has told mental health examiners during 
the time relevant to the current appeal period that he 
currently enjoys a "good" or "solid" relationship with his 
wife as well as a good relationship with, at least, most of 
his children.  For example, the veteran's therapist wrote in 
a September 2005 VA treatment record that his family appeared 
to be a source of happiness for him although he had concerns 
about two of his children.  A November 2006 VA treatment also 
shows that the veteran indicated that he was "more 
physically and socially active" from April to October when 
he and his wife vacation on their property in northern 
Wisconsin.  The record further reflects that the veteran has 
been retired for many years due to physical problems and does 
not indicate any problems associated with his anxiety 
disorder that result in occupational impairment to the extent 
required for a 70 percent disability rating.  Thus, the 
evidence does not show occupational and social impairment in 
most areas as a result of psychiatric symptomatology.     

Moreover, the Board observes that the June 2005 VA mental 
disorders examiner assigned a GAF score of 62 for the 
veteran's anxiety disorder, which indicates that the veteran 
experiences some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) due to his anxiety disorder, but is generally 
functioning pretty well with some meaningful interpersonal 
relationships.  While the veteran has reported that he was 
not truthful with the June 2005 VA mental disorders examiner 
about the severity of the symptoms related to his psychiatric 
disability and that his symptoms are actually more severe 
than reported, he also reported that he was more forthcoming 
with his VA therapist and the only assigned GAF score from 
his treating therapist in relevant VA treatment records is 65 
noted in October 2005.  Such GAF score is slightly better 
than the one assigned by the June 2005 VA mental disorders 
examiner and is consistent with the June 2005 mental 
disorders examiner's assessment that the veteran experienced 
only mild symptoms or mild social and occupational impairment 
due to his psychiatric disability.  Other medical evidence 
relevant to the appeal period is consistent with such 
characterization.

The Board further observes that relevant VA treatment records 
show that the veteran repeatedly reported in early 2006 that 
his psychiatric symptoms had decreased and that he had 
experienced progress while in therapy (e.g., veteran reported 
decreased nightmares in February 2006, reported progress in 
developing coping skills and in talking about in-service 
accident in March 2006, reported progress in coping with his 
psychiatric symptoms to include sleep disturbance in April 
2006).  The veteran's statements to his mental health 
providers during that time appear inconsistent with his 
reports of deteriorating psychiatric condition in the 
statement submitted to VA in support of his appeal in April 
2006.  Additionally, as stated above, the March 2007 
statement wherein the veteran generally indicates 
deteriorating condition also notes that his psychiatric 
symptomatology was unchanged and the veteran's VA treatment 
records from September 2005 to December 2006 (as well as 
earlier VA treatment records) are of record.  While the Board 
acknowledges some variation in the veteran's symptomatology 
during the course of the appeal period, it is clear after 
review of the evidence that the veteran's psychiatric 
disability has not been so severe as to warrant a 70 percent 
disability evaluation at any time relevant to the current 
appeal period.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a 70 percent disability rating for the veteran's current 
psychiatric disability and, consequently, entitlement to a 
rating higher than the current 50 percent on a schedular 
basis is not warranted for the entire appeal period.  

The Board notes that there is no evidence of record that the 
veteran's anxiety disorder warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2007).  Any 
limits on the veteran's employability due to his anxiety 
disorder have been contemplated in the currently assigned 50 
percent rating under Diagnostic Code 9411.  The evidence also 
does not reflect that the veteran's anxiety disorder has 
necessitated any frequent periods of hospitalization or 
caused marked interference with unemployment.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for consideration of 
the assignment of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1) (2007).  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the assignment of an evaluation higher than 50 
percent and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to an evaluation higher than 50 percent for 
service-connected anxiety disorder is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


